Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2016/0111510, hereinafter Tseng) further in view of Tsai et al (US 8,848,454, Tsai).
With respect to claim 1. Tseng discloses a silicon-oxide-nitride-oxide-silicon (SONOS) memory cell, comprising: a memory gate (e.g. MG/124a of Fig. 20) disposed on a substrate (e.g. 104); a dielectric layer (1902’) and two charge trapping layers (136a/136b),  and two selective gates (122a/b SG) disposed at two opposite sides (SG is opposite of MG) of the memory gate, thereby constituting a two-bit memory cell (Left and Right of contact 1902’).
Tseng does not discloses wherein the dielectric layer is disposed between the substrate the memory gate, and the two charge trapping layers are disposed at two opposite sides of the memory gate.
In an analogous art, Tsai discloses as an alternate wherein the dielectric layer (area below 210 of Fig. 2) is disposed between the substrate (200) the memory gate(210), and the two charge trapping layers (222 and 224) are disposed at two opposite sides of the memory gate.
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Tseng disclosed invention and form a memory structure such that programming time cab much shortened, the programming current can be reduced to decrease power consumption, and the endurance performance can be much improved (Col 2, lines 4 – 10).
With respect to claim 2. Tseng discloses the silicon-oxide-nitride-oxide-silicon (SONOS) memory cell according to claim 1, wherein the dielectric layer comprises an oxide layer (e.g. Tseng; oxide layer/Silicon oxide – Para 0052).
With respect to claim 3. Tseng discloses the silicon-oxide-nitride-oxide-silicon (SONOS) memory cell according to claim 1, wherein each of the charge trapping layers comprises an L-shape cross-sectional profile (Tseng;136a/b cross sectional profile is L or reverse L shape).
With respect to claim 4, Tseng disclose the silicon-oxide-nitride-oxide-silicon (SONOS) memory cell according to claim 3, wherein the L-shape cross-sectional profile has a bottom part and a vertical part (Tseng; 136a/b cross sectional profile is L or reverse L shape having horizontal and vertical component).
With respect to claim 5, Tseng discloses the silicon-oxide-nitride-oxide-silicon (SONOS) memory cell according to claim 4, wherein the bottom part is sandwiched by the substrate and the memory gate, and the vertical part is sandwiched by the corresponding selective gate and the memory gate (Tseng; Fig. 20 – bottom part is indeed between substrate and memory gate and vertical portion is between SG and MG).
With respect to claim 6, Tseng discloses the silicon-oxide-nitride-oxide-silicon (SONOS) memory cell according to claim 1, wherein the charge trapping layers comprise oxide/nitride/oxide layers (e.g. Tseng; Para 0019 – 136 can be ONO).
With respect to claim 7, Tseng discloses the silicon-oxide-nitride-oxide-silicon (SONOS) memory cell according to claim 1, further comprising: two spacers (e.g. Tseng; 142a/b) disposed on the substrate beside the two selective gates respectively. 
With respect to claim 8, Tseng discloses the silicon-oxide-nitride-oxide-silicon (SONOS) memory cell according to claim 7, further comprising: a source/drain region (e.g. Tseng; 142a/b is on opposite sizes S/D) disposed in the substrate beside two opposite sides of the spacers respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng/Tsai as applied to claims above, and further in view of Ishimaru et al (US 2009/0050956, hereinafter Ishimaru).
With respect to claim 9, Tseng discloses the silicon-oxide-nitride-oxide-silicon (SONOS) memory cell according to claim 1.
Tseng does not disclose lightly doped source/drain regions disposed in the substrate beside two opposite sides of the selective gates respectively.
In an analogous art, Ishimaru discloses lightly doped source/drain regions disposed in the substrate beside two opposite sides of the selective gates respectively (2B of Fig. 34).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Tseng’s disclosed invention and form LDD to have reduced hot-carrier effect on transistor. 



Response to Arguments
Applicant's arguments filed 05/08/2022 have been fully considered but they are not persuasive. Applicant argues as follows:

    PNG
    media_image1.png
    271
    779
    media_image1.png
    Greyscale

Examiner respectfully submits the following:
Tseng does not disclose wherein the dielectric layer is disposed between the substrate the memory gate, and the two charge trapping layers are disposed at two opposite sides of the memory gate.
In an analogous art, Tsai discloses as an alternate wherein the dielectric layer (area below 210 of Fig. 2) is disposed between the substrate (200) the memory gate(210), and the two charge trapping layers (222 and 224) are disposed at two opposite sides of the memory gate.
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Tseng disclosed invention and form a memory structure such that programming time cab much shortened, the programming current can be reduced to decrease power consumption, and the endurance performance can be much improved (Col 2, lines 4 – 10).
Therefore, rejection of the claims is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/               Primary Examiner, Art Unit 2816